Exhibit 10.2(c)

EXECUTION COPY

AMENDMENT NO. 2 TO THE

CREDIT AGREEMENT

Dated as of January 10, 2006

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among MANPOWER INC., a Wisconsin
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and CITIBANK, N.A., as agent (the “Agent”) for the
Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Agent have entered into a Five Year Credit
Agreement dated as of October 8, 2004, and the letter amendment thereto dated as
of March 14, 2005 (such Credit Agreement, as so amended, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

(2) The Borrower and the Lenders have agreed to further amend the Credit
Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 4, hereby amended as follows:

(a) The definitions of “Applicable Margin”, “Applicable Percentage”, “Applicable
Utilization Fee” and “Termination Date” in Section 1.01 are amended in full to
read as follows:

“Applicable Margin” means (a) for Base Rate Advances, 0% per annum and (b) for
Eurocurrency Rate Advances, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

  

Applicable Margin for

Eurocurrency Rate

Advances

Level 1

BBB+ or Baa1 or

above

   0.320%

Level 2

BBB or Baa2

   0.400%

Level 3

BBB- or Baa3

   0.500%

Level 4

BB+ or Ba1

   0.550%

Level 5

Lower than Level 4

   0.875%



--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

  

Applicable

Percentage

Level 1

BBB+ or Baa1 or above

   0.080%

Level 2

BBB or Baa2

   0.100%

Level 3

BBB- or Baa3

   0.125%

Level 4

BB+ or Ba1

   0.200%

Level 5

Lower than Level 4

   0.250%

“Applicable Utilization Fee” means, as of any calendar month following a
calendar month (the “preceding month”) in which the average aggregate principal
amount of Advances outstanding during such preceding month exceeds 50% of the
aggregate Commitments during such preceding month, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s

  

Applicable

Utilization Fee

Level 1

BBB+ or Baa1 or above

   0.100%

Level 2

BBB or Baa2

   0.100%

Level 3

BBB- or Baa3

   0.125%

Level 4

BB+ or Ba1

   0.250%

Level 5

Lower than Level 4

   0.250%

“Termination Date” means the earlier of (a) October 8, 2010, and (b) the date of
termination in whole of the Revolving Commitments and Letter of Credit
Commitments pursuant to Section 2.06 or 6.01.

 

2



--------------------------------------------------------------------------------

(b) Section 5.02(f) is amended by amending clause (ii) thereof in full to read
as follows:

(ii) other Debt aggregating for all of the Borrower’s Subsidiaries not more than
(A) $150,000,000 at any one time drawn and outstanding during each fiscal
quarter ending March 31, June 30 and December 31 in each calendar year and
(B) $300,000,000 at any one time drawn and outstanding during each fiscal
quarter ending September 30 in each calendar year.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written (the “Amendment Effective Date”) when, and only
when, the Agent shall have received counterparts of this Amendment executed by
the Borrower and all of the Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment and the
Agent shall have additionally received all of the following documents, each such
document (unless otherwise specified) dated the date of receipt thereof by the
Agent (unless otherwise specified) and in sufficient copies for each Lender, in
form and substance satisfactory to the Agent (unless otherwise specified) and in
sufficient copies for each Lender:

(a) A certificate signed by a duly authorized officer of the Borrower, dated the
Amendment Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 of the Credit
Agreement are correct on and as of the Amendment Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Amendment.

(c) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and the other documents to be delivered
hereunder.

(d) A favorable opinion of Godfrey & Kahn, S.C., counsel for the Borrower,
substantially in the form of Exhibit E to the Credit Agreement and as to such
other matters as any Lender Party through the Agent may reasonably request.

SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Wisconsin.

(b) The execution, delivery and performance by the Borrower of this Amendment
and the Credit Agreement, as amended hereby, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required

 

3



--------------------------------------------------------------------------------

for the due execution, delivery or performance by the Borrower of this Amendment
or the Credit Agreement, as amended hereby, to which it is or is to be a party.

(d) This Amendment has been duly executed and delivered by the Borrower. This
Amendment or the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

(e) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) is reasonably
likely to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Amendment or the Credit Agreement,
as amended hereby.

SECTION 4. Reference to and Effect on the Credit Agreement and the Notes. (a) On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

4



--------------------------------------------------------------------------------

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MANPOWER INC.

By

 

/s/ Lesley A. Noer

Title:

 

Vice President & Treasurer

 

CITIBANK, N.A.,

as Agent and as Lender

By  

/s/ William S. Timmons, III

Title:

 

Vice President

 

WACHOVIA BANK, NATIONAL

ASSOCIATION

By  

/s/ [illegible]

Title:

 

Vice President

 

BNP PARIBAS By  

/s/ Gaye Plunkett

Title:

 

Vice-President

By

 

/s/ Jo Ellen Bender

Title:

 

Managing Director

 

5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA)

By

 

/s/ [illegible]

Title:

 

Vice President

 

THE ROYAL BANK OF SCOTLAND PLC

By

 

/s/ Philippe Sandmeier

Title:

 

Managing Director

 

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD. CHICAGO BRANCH

By

 

/s/ Tsuguyuki Umene

Title:

 

Deputy General Manager

 

BANK OF AMERICA, N.A.

By

 

/s/ Bryan A. Smith

Title:

 

Vice President

 

BARCLAYS BANK PLC

By

 

/s/ [illegible]

Title:

 

Director, North America

 

CALYON NEW YORK BRANCH By  

/s/ Joseph A. Philbin

Title:

 

Director

By

 

/s/ Lee E. Greve

Title:

 

Managing Director

 

6



--------------------------------------------------------------------------------

M&I MARSHALL AND ILSLEY BANK

By

 

/s/ Leo D. Freeman

Title:

 

Vice President

By

 

/s/ Daniel A. Defnet

Title:

 

Vice President

 

MIZUHO CORPORATE BANK, LTD.

By

 

/s/ [illegible]

Title:

 

Deputy General Manager

 

SOCIETE GENERALE

By

 

/s/ [illegible]

Title:

 

Vice President

 

SUMITOMO MITSUI BANKING CORPORATION

By

 

/s/ Yoshihiro Hyakutome

Title:

 

 

BANCA NAZIONALE DEL LAVORO S.p.A.

By

 

/s/ Juan Cortes

Title:

 

Relationship Manager

By

 

/s/ Francesco Di Mario

Title:

 

Senior Relationship Manager

 

7



--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

By

 

/s/ [illegible]

Title:

 

SVP Credit

By

 

[illegible]

Title:

 

First Vice President

 

PNC BANK, NATIONAL ASSOCIATION

By

 

/s/ [illegible]

Title:

 

Vice President

 

UNICREDITO ITALIANO

By

 

/s/ Christopher J. Eldin

Title:

 

First Vice President & Deputy Manager

By

 

/s/ Charles Michael

Title:

 

Vice President

 

U.S. BANK NATIONAL ASSOCIATION

By

 

/s/ Caroline V. Krider

Title:

 

Vice President & Senior Lender

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By   /s/ Mark H. Halldorson Title:   Vice
President By   /s/ Jennifer D. Barrett Title:   Vice President & Loan Team
Manager

 

8



--------------------------------------------------------------------------------

BANCA INTESA S.p.A.

By

  /s/ Frank Maffei

Title:

  Vice President

 

By

 

/s/ Anthony F. Giobbi

Title:

 

First Vice President

 

9